Appeal Reinstated, Appeal Dismissed, and Memorandum Opinion filed March
31, 2020.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-17-00881-CV

                  H.U.S.A MANAGEMENT, INC., Appellant

                                       V.

            LEVINSON ALCOSER ASSOCIATES, L.P., Appellee

                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-87316

                           MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed October 24, 2017 and
amended on October 26, 2017. On December 19, 2017, we abated this appeal
because appellant petitioned for voluntary bankruptcy in the United States
Bankruptcy Court for the Southern District of Texas, under cause number 17-36536.
See Tex. R. App. P. 8.2.

      Through the Public Access to Court Electronic Records (PACER) system, the
court learned that:

      1. the last activity in cause number 17-36536 was on January 25, 2018;

      2. cause number 17-36536 was jointly administered with cause number 17-
         36535;

      3. cause number 17-36535 was terminated by final order signed February 11,
         2019;

      4. a motion to vacate the February 11, 2019 order and reopen the proceeding
         was filed in cause number 17-36535 on February 22, 2019; and

      5. the bankruptcy court signed an order on April 4, 2019 requiring certain
         actions but declining to reopen cause number 17-36535.

      On January 23, 2020, we issued an order directing the parties to file a report
by February 3, 2020 explaining whether this appeal must remain abated. No response
was filed. On February 25, 2020, we issued an order stating that the appeal would
be reinstated and dismissed for want of prosecution unless any party to the appeal
filed a motion demonstrating good cause to retain this appeal by March 16, 2020.
No response was filed.

      Accordingly, we reinstate the appeal and dismiss it for want of prosecution.

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                         2